Citation Nr: 9919826	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  98-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of death pension 
overpayment of $21,398.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1965.  He died in May 1974.  The appellant is his widow.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a denial of waiver decision of 
February 1997, from the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died in May 1974.

3.  The appellant was first granted death pension benefits in 
with an effective date of May 1, 1974.  She was 32 years old 
at that time.

4.  In April 1978 the Committee on Waivers and Compromises 
(COWC) denied a request for a waiver of overpayment.  It was 
noted that the appellant had misrepresented her income.

5.  In letters dated beginning in February 1978, the 
appellant was notified on numerous occasions that VA death 
pensions are based on reports of all family income, and that 
failure to report all income would create an overpayment.

6.  In March 1985 COWC again denied a waiver, this time for 
$2,080.  It was noted that the appellant had misrepresented 
income from the DeKalb County Sheriff's Office over a period 
of three years, earning in excess of $30,000 during that time 
and reporting only $12,300 to VA.

7.  In March 1992 the appellant renewed her application for 
pension benefits and reported no income.  Benefits were 
approved in June 1992, with an effective date of January 1, 
1992.

8.  Eligibility Verification Reports (EVR) received in 
February 1993, and February 1994 continued to show no income 
from any sources.

9.  In July 1996 a Financial Status Report was received, 
which indicated that the appellant was in receipt of $533 of 
Social Security benefits, and $243 of monthly retirement 
benefits.

10.  The appellant acted in bad faith by concealing income 
from VA in her application for a renewal of pension benefits, 
while aware that such income would reduce or eliminate her 
widow's pension.


CONCLUSION OF LAW

The appellant's bad faith precludes consideration of waiver 
of recovery of the pension overpayment. 38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.963 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the appellant, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1998), precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking 
unfair advantage of the...Government." The Board also notes 
that any misrepresentation of material fact must be "more 
than non- willful or mere inadvertence."  38 C.F.R. § 
1.962(b) (1998).

A review of the claims folder reveals that the appellant was 
granted a death pension in May 1974, at the age of 32.  In 
February 1978 a letter from VA informed her that death 
pension benefits are based on income received from other 
sources.  It was noted that she had reported $3,434 of Social 
Security income, but had failed to report income from wages 
which resulted in an overpayment.  

A COWC decision of April 1978 denied a waiver of recovery.  
It was determined that there was material fault on the part 
of the appellant because she had been informed by VA of her 
duty to report additional income.  

The appellant has claimed that she was unaware of the 
requirement to report Social Security income.  She has stated 
that she was told by a VA employee not to report this income.  
The Board notes that in Statements of Income and Net Worth, 
submitted in March 1976, January 1979, February 1980, October 
1980, October 1982, and April 1983, the appellant did report 
income from Social Security.

In September 1984 the appellant was notified that a study 
conducted by the Office of Inspector General of the Veteran's 
Administration had recently been conducted to verify earned 
income of pension beneficiaries.  It was noted that the 
appellant was found to be employed by the DeKalb County 
Sheriff's Department, and was noted to have earned $9,229.57 
in 1981; $10,254.13 in 1982; and $11,390.32 in 1983.  She had 
reported to VA, during this period, that she had earned 
$2,300 in 1981; $5,000 in 1982; and $5,000 in 1983.  

This action resulted in the creation of an overpayment of 
$2,080.  The appellant requested a waiver of recovery.  A 
COWC decision of March 1985 denied the waiver of recovery.  
It was noted that the appellant's earnings during the period 
from 1981 to 1983 were substantially more than she had 
reported, and this was sufficient to find material fault on 
her part.  It was again noted that she had been informed by 
VA on several occasions of the method of computation of VA 
pension benefits, and of need to report all family income.

In March 1992 the appellant submitted an EVR form in an 
attempt to reestablish VA death pension benefits.  She 
reported no income at all, from any sources.  Pension 
benefits were restored in June 1992, with an effective date 
of January 1, 1992.  EVR's submitted in February of 1993 and 
February 1994 continued to show no income at all, from any 
sources.  In her pension award letter of June 1992, and in 
letters dated in November 1992, November 1993, and February 
1994 the appellant was informed that her pension was based on 
countable annual income of $0, and that she was required to 
inform VA of any income changes.  

In February 1996 VA notified the appellant that she had 
verified additional income of $9,947 during the year 1992.  
Her benefits were terminated effective February 1, 1992.  An 
overpayment of $21,398 had been created.  In an FSR, received 
in July 1996, the appellant admitted receiving $243 per month 
of retirement benefits from OPM and $533 in benefits from 
Social Security, which she had previously failed to report.

The evidence in this case indicates that the overpayment of 
pension in question was created because the widow reported 
that she had no income when she applied for renewal of 
pension benefits in March 1992, when, in fact, she was at 
that time receiving both Social Security and retirement 
payments.  An FSR received in July 1996 showed earnings of 
$776 monthly.  This resulted in another overpayment, this 
time amounting to $21,398.

Under the law and regulations governing the granting or 
denying of a waiver of recovery of an overpayment depends on 
various elements.  Fraud, misrepresentation or bad faith 
automatically prevents the granting of a waiver.  38 C.F.R. § 
1.963(a) (1998).

The evidence of record indicates that the appellant was 
notified on many occasions of her duty to report her income 
to VA and that her income affected the amount she could 
receive in death pension benefits.

The Board notes that the appellant's initial entitlement to 
death pension benefits was halted because she failed to 
timely report income and caused an overpayment.  It cannot be 
ignored that the presently disputed overpayment resulted 
because the appellant applied for death pension benefits and 
failed to report current income.  Her benefits were 
calculated, in good faith, by VA based on her report that she 
had no earnings or income from pensions, retirement, or 
Social Security.  At the very time she submitted this 
application she was receiving both Social Security and 
retirement income, yet she reported no income whatsoever.

The Board finds that the appellant's actions, at the least, 
were undoubtedly undertaken with the intent to seek an unfair 
advantage, and with knowledge of the likely consequences; a 
loss to the government.  The appellant also has been shown to 
lack good faith.  Her conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of VA, in 
that she was surely aware of her duty to report her income 
from wages on her March 1992 application for death pension 
benefits.  She neglected to inform VA of these then current 
income.  Her misrepresentation of her income was more than 
non-willful or mere inadvertence.

The Board finds that the appellant's statements to the effect 
that she did not intend to defraud the government lack 
credibility.  Her statement that she can not afford to pay 
this debt are irrelevant as bad faith precludes a waiver 
regardless of extenuating circumstances.  The appellant is 
expected to accord the Government debt the same regard given 
any other debt.  38 C.F.R. §§ 1.964(a), 1.965(a) (1998).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $21,398 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

